Title: To James Madison from Harry Toulmin, 14 September 1813
From: Toulmin, Harry
To: Madison, James


Dear SirMobile 14th Sepr. 1813
Since the letter and P.S. accompanying this were addressed to your Excellency; I have received letters from Govr. Holmes & Genl. Claiborne, of which I do myself the honour to inclose copies: and have this day been favoured by Major Gibson with a letter addressed to him by Coll. Bowyer, and which he has been kind enough to give me for the purpose of its being forwarded to you. You will not doubt of the distress which we feel on these alarming accounts. To defend the country is impossible with the force existing here, which is daily diminishing by the expiration of the volunteers’ terms of service: and where to flee to for safety to our helpless families; I have no idea.
I trust to God that this express may safely reach Georgia, so that you may receive early intelligence of the alarming state of things in this quarter. Would to heaven that there was any one among us authorized to prevent the Choctaws from falling into the snares of the enemy; and who coul’d in the name of the Government invite them to come forward for our protection! I have the honour to be with the highest esteem & most respectful consideration, your Excellency’s dutiful and most obedt sert
Harry Toulmin
